DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1, 3-14 are pending. 


Election/Restrictions

Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 6/6/2022 is acknowledged. 
Claims 10-14 are not currently commensurate in scope with the elected invention. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).


Claim Rejections - 35 USC § 103

Claims 1, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,306,480). 
Regarding claim 1: Brown is directed to fine alumina hydrate particles for use in cable sheath for electrical components (col. 4 ll. 17-24 Brown) (equivalent to an electrical wire/cable covering material), wherein fine particles are defined as those having a particle diameter of 0.5-2 µm (col. 1 ll. 35-39). 
The surface area is 2-15 m2/g (see claim 1 of Brown).
Brown teaches the fine particles have a narrow particle distribution and a polydispersity of less than 0.35, although doesn’t specifically characterize the particles as those having a primary particle variation R of 24% or less. 
However, Brown teaches the continuous classification of milled a suspension of particles is separated into a coarse fraction and fine fraction, wherein the coarse fraction is recycled to the mill input and continued until the desired particle size is obtained, and is capable of giving the desired narrow grain size distribution. Given that the polydispersity of the particle decreases with a narrowing particle distribution curve, it follows the primary particle variation of Brown decreases as well. Hence, the amount of milling/classification/recycling resulting in a particular primary particle variation R is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of milling/classification/recycling resulting in a primary particle variation R within the scope of claim 1 is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.  
	Regarding claim 3: Suitable aluminum hydroxides include alumina monohydrate (col. 1 ll. 9-15). 
Regarding claim 5: Brown is directed to a flame retardant for use in cable sheath for electrical components (col. 4 ll. 17-24 Brown) (equivalent to an electrical wire/cable covering material), which can be surface treated (col. 4 ll. 27-33) comprising fine alumina hydrate particles,
wherein fine particles are defined as those having a particle diameter of 0.5-2 µm (col. 1 ll. 35-39). 
Brown teaches the fine particles have a narrow particle distribution and a polydispersity of less than 0.35, although doesn’t specifically characterize the particles as those having a primary particle variation R of 24% or less. 
However, Brown teaches the continuous classification of milled a suspension of particles is separated into a coarse fraction and fine fraction, wherein the coarse fraction is recycled to the mill input and continued until the desired particle size is obtained, and is capable of giving the desired narrow grain size distribution. Given that the polydispersity of the particle decreases with a narrowing particle distribution curve, it follows the primary particle variation of Brown decreases as well. Hence, the amount of milling/classification/recycling resulting in a particular primary particle variation R is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of milling/classification/recycling resulting in a primary particle variation R within the scope of claim 1 is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.  
Regarding claim 6: The surface area is 2-15 m2/g (see claim 1 of Brown).
Regarding claim 7: Suitable aluminum hydroxides include alumina monohydrate (col. 1 ll. 9-15). 
Regarding claim 8: Example 1 comprises 40 parts polyethylene and 150 parts alumina trihydrate (equivalent to 375 parts for 100 parts polyolefin resin). 
Regarding claim 9: Brown teaches the particles are very suitable as filler for cable sheaths (col. 4 ll. 8-27).

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of Dittmar.
Regarding claim 4: Brown mentions the particles can be coated agent of a silane to modify the properties (col. 4 ll. 27-30 Brown), although doesn’t mention a specific agent of claim 4. 
Dittmar teaches the particles are treated with an aminosilane. One skilled in the art would have been motivated to have selected an aminosilane as the coating agent of choice in Brown to couple the filler to the polymer matrix ([0091] Dittmar). Therefore, it would have been obvious to have selected an aminosilane as the coating agent of choice in Brown. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar as applied to claim 1 above, and further in view of Brown.
	Regarding claim 9: Dittmar doesn’t mention an electrical wire/cable comprising a covering material formed from the composition. 
	Brown teaches the alumina hydrate particles are useful in cable sheaths for electrical components (col. 4 ll. 8-26 Brown). One skilled in the art would have been motivated to have used the composition for cable sheaths for electrical components in Dittmar since Brown teaches the narrow size distribution makes the particles especially useful as fillers in cable sheaths (col. 4 ll. 8-13 Brown). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition for cable sheaths for electrical components (equivalent to an electrical wire/cable comprising a covering material). 


Response to Arguments

Applicant's arguments filed 6/6/2022 (herein “Remarks”) have been fully considered and are persuasive in part. 

	Applicant argues (p. 5-9 Remarks) Dittmar does not have any description of R of 24% or less. As shown in the declaration the primary particle variation R calculated based on Figure 1 is 48.9%. Calculations based on Figures 2-4 have also been provided and disclosed in Table 1, which are outside the scope of claim 1. 
	This argument is found persuasive and this rejection has been withdrawn. 

	Applicant argues (p. 9-10 Remarks) Brown does not disclose the value for R. Th Examiner has not provided evidence the distribution curve is relevant. The primary particle variation R in claim 1 and the polydispersity in Brown are two different concepts. The polydispersity in Brown is in reference to secondary particles. 
	This argument is not found persuasive. There is no evidence to suggest the polydispersity or particle distribution relates to aggregates of secondary particles. 

	As taught in the HORIBA Scientific reference, the standard deviation is determined by the width of a particle size distribution curve. Hence, a narrow distribution curve would result in a decrease of the standard deviation for a given particle size. Therefore, the rejection is maintained. 
It is noted initially that the rejections of record are considered complete as previously set forth. However, in order to establish knowledge in the art with regard to the relationship between a particle distribution curve and standard deviation, the reference is made of record above. While these references are used herein to address Applicant’s arguments, these references are not relied upon to form any part of the grounds of the rejections previously set forth.

132 Declaration
	
	Applicant argues the primary particle size in Dittmar is outside the scope of claim 1. Figures 1-4 of Dittmar have been measured fall well outside the claimed value for R. 
	This argument is found persuasive and this rejection has been withdrawn. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764